DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-22-21 has been entered.

Amendment
Acknowledgement is made of Amendment filed 04-22-1.
Claims 1, 7, 19 and 21-22 are amended.
Claims 4-6 and 12 are canceled.
Claims 7-11 and 13-20 are withdrawn.
Claims 24-26 are added.
Claims 1-3, 7-11 and 13-26 are pending.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are directed to the newly amended part, and the claims are still under the disclosure of Matsuda et al. See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The added limitation of “wherein the electronic component does not comprise a 
light-emitting diode element” in newly amended claim 1, contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Applicant try to use the negative limitation to overcome the prior art used in the last rejection; which not only added a new matter to the application (which was not described in the specification), but also it is not a proper way to overcome a prior art, otherwise each and every case were allowed, if could use negative limitation to overcome the prior art (any prior art must have at least a little difference than an application). 
Claim 1 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The added limitation of “wherein the further electrically insulating layer structure 
is a component carrier material” in newly amended claim 1, contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 26 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The limitation of “wherein the further insulating layer structure is not 
optically transparent” in newly added claim 26, contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Applicant try to use the negative limitation to overcome the prior art used in the last rejection; which not only added a new matter to the application (which was not described in the specification), but also it is not a proper way to overcome a prior art, otherwise each and every patent application were allowed, if one could use negative limitation not specified in the disclosure of a patent application to overcome the prior art, since any prior art must have at least a little difference than an application. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The added limitation of “wherein the further electrically insulating layer structure 
is a component carrier material” in newly amended claim 1, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	What is “a component carrier material”? 1) There is no description, or even mentioned, “a component carrier material” in the Specification. 2) The component carrier 100a, fig. 1E, comprising:  A) an electrically conductive material: 120, 140,180 and 191; and B) insulating material: 140, 170 and 171; therefore, the phase of “a component carrier material” is indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US20090108282).
Re Claim 1, Matsuda show and disclose
A component carrier, comprising: 
a base structure (metal layer 2a-c, fig. 6) consisting of an electrically conductive material (metal, [0065]); 
an electronic component (electronic component 5, fig. 6) arranged on the base structure, wherein the electronic component does not comprise a light-emitting diode element (see 112, first paragraph, rejection above);  
a surrounding structure (insulation layer 1, fig. 6) on the base structure, 
wherein the surrounding structure at least partially surrounds the electronic component laterally (fig. 6), 
wherein the surrounding structure comprises an electrically insulating structure (insulating, [0065]) which is formed as a layer structure on the base structure (fig. 6),
wherein the electrically insulating structure comprises a cavity (cavity, fig. 6), and 
wherein the electronic component is arranged in said cavity (fig. 6); and 
an electrically conductive layer (4a-b, fig. 6), 
wherein the electrically conductive layer at least partially covers the electrically insulating structure (fig. 6), and
wherein the electrically conductive layer at least partially covers the base structure below the electronic component (fig. 6), so that a part of the electrically 
a further electrically insulating layer structure (insulating resin layer 71-72, fig. 6) on top of the surrounding structure, wherein the further electrically insulating layer structure is a component carrier material (part of the carrier, fig. 6; also see 112 rejections above) that at least partially fills a gap between the electronic component and the surrounding structure (fig. 6) such that the electronic component is at least partially embedded in the component carrier (fig. 6).
Re Claim 2, Matsuda show and disclose
The component carrier according to claim 1, wherein the component carrier is a coreless component carrier (fig. 6).
Re Claim 3, Matsuda show and disclose
The component carrier according to claim 1, wherein the electrically conductive layer covers the sidewalls of the cavity (fig. 6).
Re Claim 21, Matsuda show and disclose
The component carrier according to claim 1, wherein the further electrically insulating structure comprises prepreg material (resin, [0066]).
Re Claim 24, Matsuda show and disclose 
The component carrier according to claim 1, wherein the further electrically insulating layer structure comprises at least one of the group consisting of epoxy resin (such as an epoxy resin, [0080]) bismaleimide-triazine resin, cyanate ester, polyphenylene derivate, glass, FR-4, FR-5, polyimide, 
Re Claim 26, Matsuda show and disclose
The component carrier according to claim 1, wherein the further electrically insulating layer structure is not optically transparent (see 112, first paragraph above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. in view of Matsuki (US20050001329).
Re Claim 22-23, Matsuda show and disclose
The component carrier according to claim 1, 
Matsuda does not disclose
wherein the component carrier further comprises a plurality of vias formed at least partially through the further electrically insulating layer structure, and wherein the plurality of vias form a redistribution structure; wherein at least a part of the plurality of vias is arranged directly on a main surface of the embedded electronic component.

the component carrier further comprises a plurality of vias (vias 105, fig. 1, and vias 11a, fig. 4) formed at least partially through the further electrically insulating layer structure (fig. 1 and 4), and wherein the plurality of vias form a redistribution structure (fig. 1 and 4); wherein at least a part of the plurality of vias (vias on component 5, fig. 4) is arranged directly on a main surface of the embedded electronic component (fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art to add connection vias in through the insulating resin layer to top surface of the electronic package as taught by Matsuki in the electronic device of Matsuda, in order to be able to increase choice of connection from the top surface of the electronic device.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. in view of Wang (US20090189270).
Re Claim 25, Matsuda show and disclose
The component carrier according to claim 1, 
Matsuda does not explicitly disclose
wherein the component carrier is one of the group which consists of a printed circuit board, an organic interposer, a substrate-like-PCB, an IC substrate.
Wang teaches a device wherein
the component carrier is one of the group which consists of a printed circuit board, an organic interposer, a substrate-like-PCB, an IC substrate (the component is embedded in a cavity of a circuit board, [0007], fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to embed an electronic component in a cavity of a circuit board as taught by Wang in the electronic device of Matsuda, in order to be have variety design choice of the kind of substrate to mount an electronic component for the electronic device; and since using a printed circuit board to mount an electronic component is well-known and most common in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848